 In theMatter of GENERAL ARMATURE & MANUFACTURINGCo.andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. L.Case No. 6-CA-146.-Decided April 21, 1950DECISIONANDORDEROn October 31, 1949, Trial Examiner Martin S. Bennett issued his.Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions and a supporting brief ; it also requested oral argu-ment.This request is hereby denied, because the record, exceptions,and brief, in our opinion, adequately present the issues and positionsof the parties.The Board 1 has reviewed the Trial Examiner's rulings made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions andmodifications'IPursuant to the provisions of Section 3 (b) of the Act; as amended, the Board haspdelegated its powers in connection with this case to a three-member panel [ChairmanHerzog and Members Houston and Murdock]..'The Intermediate Report contains misstatements of fact and inadvertences, none ofwhich affects the Trial Examiner's ultimate conclusions or our concurrence in such con-clusions.Accordingly,we make the following corrections : (a) The objections to theelection were filed on September 21, 1948, and amended on October 1, 1948, rather than,on September 1, 1948, and October 21, 1948, respectively, as the Trial Examiner inadver-tently found ; (b) on September 20, 1948, DeAngelis spoke not only to employees Gilmore,Wert, and Korman, as the Trial Examiner found, but also to Knecht; (c) Knecht was notonly called as a witness, but, contrary to the Trial Examiner, his name also appears inthe notes made by DeAngelis on September 20, 1948 ; and (d) according to Knecht's testi-mony at the hearing, it was James Fetters, and not John Fetters, as the Trial Examinerfinds,who "joked"and was "serious" about the consequences of a union defeat in theforthcoming election.89 NLRB No. 50.654 GENERAL ARMATURE & MANUFACTURING CO.655The Trial Examiner found that the Respondent violated Section:8(a) (5) and 8 (a) (1) of the Act by refusing on and after De-cember 29, 1948, to bargain collectively with the Union as the ex-.elusive bargaining representative of the employees in the appro-priate unit.'The Respondent admits that it refused to bargain withthe Union, but contends that it was under no obligation to do sobecause. the certification of the Union on November 19, 1948, fol-lowing theconsentelection conducted on September 16, 1948, wasinvalid, and because no valid or lawful request to bargain was evermade by the Union. These contentions will. be consideredseriatim.A. The validity of the certification.The Respondent challenges the validity of the certification on thegrounds (a) that the Regional Director was arbitrary and capriciousin dismissing its objections to conduct affecting the results of theconsent election, held on September 16, 1948, and in certifying theUnioll,4 and (b) that, apart from whether the Regional Director wasarbitrary and capricious, the employees did not vote in the electionfree from restraint and coercion.As to the allegation that the Regional Director's determinationwas arbitrary and capricious,5 the Respondent first contends that theinvestigation of its objections to the election was "inadequate, incom-plete, and not thorough." It asserts that, although Field ExaminerGeller (1) learned from DeAngelis, the Respondent's president, thatemployees named Heverly, Knecht, Korman, Reich, and KatherineJohnson had heard a rumor which circulated about the plant beforea In Substantial agreement with the finding of the Trial Examiner, to which no exceptionwas taken, we find that all production and maintenance employees at the Lock Haven andMill Hall, Pennsylvania, plants of the Respondent, including truck drivers, but excludingoffice, clerical, technical, and custodial employees, watchmen and guards, professional em-ployees, assistant section chiefs, section chiefs, and all supervisors, as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act."In its objections to the election, the Respondent claimed (1) that union "agents,members and representatives" threatened and coerced employees by telling them that theRespondent's principal customer, hereinafter referred to as Black & Decker, would ceasedoing business with it if the employees did not vote for the Union, because Black & Deckerwas organized and insisted that the Respondent also be organized, and (2) that employeeswere restrained and coerced by statements of union "agents, representatives and/or mem-bers" to the effect that unless the employees voted for the Union they would lose their jobs.5The Respondent argues in its brief, as it did at the hearing, that it was deprived of anopportunity to folly develop this phase of its case, because Field Examiner Geller, who wassubpoenaed by the Respondent, refused to testify at the hearing.The field examiner'sground for refusal was that his testimony was precluded by Section 203.90 of the Rulesand Regulations of the Board, because he had not received permission from the GeneralCounsel to testify.As found by the Trial Examiner, however, the Respondent made noattempt to obtain permission for Geller to testify, or even claim that it desired to obtainsuch permission, although there is nothing to show that, had such a request been made,itwould not have been granted. In these circumstances, we agree with the Trial Exam-iner that the Respondent was not denied due process in the presentation of its case. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election to the effect that Black & Decker would cancel its con-tract with the Respondent if the Union did not win the election, and(2)was told by employee Knecht that a number of employees hadmade coercive and intimidatory statements to him the report onobjections contains nothing to show that Geller interviewed thefive employees mentioned by DeAngelis, and the evidence in the recordfails to establish that the employees named by Knecht were contacted.With respect to the employees whose names were turned over toGeller by DeAngelis, there is uncontradicted testimony by witnessesfor the Respondent which shows that Knecht and Korman were amongemployees interviewed by Geller.' 1W7hile the report on objectionsdoes not refer to these employees by name, we agree with the TrialExaminer that it reflects the information furnished to the field exam-iner by them. It is true also that the evidence fails to establish thatthe employees identified by DeAngelis as Heverly, Reich, and Kathe-rine Johnson were interviewed by Geller.However, DeAngelis ad-mitted on cross-examination that he knew of no such person asKatherine Johnson. In addition, the information furnished Gellerwith respect to Heverly showed only that this employee traced therumor to an employee named Gilmore; and Gilmore, the instigator ofthe rumor, according to Heverly, is shown to have been interviewedby Geller.And with respect to Reich, it is clear that DeAngelis toldGeller that Reich was a person. regarded by the entire plant "as,somewhat of a clown" in whose word "people don't put much stock."Furthermore, from the data furnished Geller by DeAngelis, it wouldappear that the information from these individuals would have beenmerely cumulative of that obtained by Geller from employees inter-viewed.In these circumstances, we reject the Respondent's conten-above-mentioned employees.Nor can we find that the field examiner, during his investigation,.disregarded certain employees allegedly mentioned to him by Knechtas having made "coercive and intimidatory" statements before theelection.As the Trial Examiner found, Knecht was not a crediblewitness.Thus, although Knecht testified at the hearing that virtuallyall the employees named by him to Geller had told him before theelection that Black & Decker would cancel its contract with theRespondent if the employees did not vote for the AFL, and thatemployees would be consequently laid off, he failed to refer to thoseemployees in any way in an affidavit signed at the time, of his-interview by Geller on October 1, 1948. Indeed, his only reference to9The Respondent concedes in its brief that Korman and Knecht were contacted byGeller. GENERAL ARMATURE & MANUFACTURING CO.657any particular preelection activity concerned an occasion 2 or 3 daysbefore the election when a group of employees were "kidding backand forth" and James Fetters "jokingly" said that "if the AFL wasnot voted in," he, Knecht, would be laid off.7He also added that"I heard nothing about any B & D cancellation before the election.[or] about anyone losing their job for not voting AFL, at,any time, other than Fetters razzing me."The foregoing showsclearly, and we find, that Knecht referred Geller to only one em-ployee, James Fetters, who engaged in what the Respondent terms asunlawful preelection activity.As it appears that Geller interviewedFetters, we find no merit in the Respondent's contention in this regard.'The Respondent also argues that arbitrariness and capriciousnessof the Regional Director are shown by the fact that inaccurate state-ments were gathered in the course of the investigation and perpetu-ated in the report on objections.However, there is no merit to thiscontention.Thus, contrary to the Respondent, the report does noterroneously fix the time when Korman heard the alleged rumor,' nordoes it appear to be inaccurate in its finding that the evidence failsto establish solicitation for the Union on the part of the employeesnamed therein.,'Nor is the report vulnerable on the ground that theRegional Director may have inadvertently found (1) that Kormanheard the rumor from a "fellow employee," instead of finding thatthe rumor which Korman heard "seemed to be passing through the.plant," or (2) that Gilmore "indicated" to employee Myers what the.rumor was, instead of finding that Myers overheard Gilmore mentionthe rumor.Clearly, none of the foregoing implies bad faith, or fail-.ure to exercise an honest judgment, or other conduct of the type.which would render the Regional Director's report arbitrary orcapricious 117According to the report on objections,Fetters denied making the remarksattributedto him by Knecht.As a matter of fact,it appears therein that prior to the election Fetterscampaignedagainstthe Union.8Assuming that the alleged"razzing" by Fetters took place as described by Knecht, weperceive no prejudicial error in the Regional Director's failure to interview the two em-ployees claimedby Knechtto have been present on that occasion.UThe report on objections refers to the statements of two unidentified employees whoheard the Black&Decker rumor.One of the employees fixed the time as about 2 weeksbefore the election,and the other,the day before the election.So far as the record shows,Korman was the only employee who told Geller that he had heard the rumor on the daybefore the election.Accordingly,assuming that the Regional Director had Korman inmind as one of the unidentified employees in his report, it does not follow, as the Respond-ent contends,that he erroneously found Kormanto be the one who testified that he hadheard the rumor about 2 weeks before the election.10 In this connection the Respondent asserts that employee Katherine Anderson solicitedunion memberships.But Anderson is neither expressly nor impliedly referred to in thereport on objections.'iSeeMcMullen Leavens Company,,and the cases cited therein;HighlandPark Manufacturing Company,84 NLRB744; Merrimac Hat Corporation,85 NLRB 329. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent further labels as arbitrary and capricious theRegional Director's characterization of the preelection rumor aslegitimate campaign propaganda.We are persuaded that his findingin this regard is not vulnerable.For even assuming that the Unionoriginated and circulated the rumor 12 it constituted at best a predic-tion of what action Black & Decker would take in the event the Unionlost the election and, further, of what action the Respondent wouldbe obliged to take, in consequence, to meet such an eventuality. Itwas wholly speculative. It carried no connotation that the Unionwould use its economic power against Black & Decker or against theRespondent to make the prediction come true.Under these circum-stances, it is clear that the consequences of the Union's defeat at thepolls was a matter upon which the employees were able, equally withthose responsible for the statement in question, to exercise reason andjudgment.We therefore find no merit in this contention.13The Respondent also contends that there was other preelection ac-tivity which caused the employees to vote in an atmosphere of restraintand coercion, and that, although these matters were not broughtto the Regional Director's attention, they should have been discoveredby the Regional Director as he was under a duty to look for evidenceofanyactivity which might have affected the outcome of the election.It argues that the Regional Director's failure to unearth this evidenceshows that his investigation was conducted in an arbitrary andcapricious manner.We do not agree. In the absence of manifestinterference, of which there is no claim in this case, the Regional Di-rector is only required to investigate allegations of interference withan election to which his attention has been directed, and which aresubstantiated by the objecting party.14Clearly, therefore, the Re-gional Director was not required to carry on an investigation of thescope urged by the Respondent. In any event, in the circumstancesof the case, the fact that the Regional Director did not learn about the13As appears from the Intermediate Report,the Regional Director found,on the basisof what evidence was available to him,that the Union was not responsible for any of thepreelection activity mentioned in the report on objections.The Respondent claims thatthis conclusion,and certain other subsidiary findings relating thereto, are unwarranted.However,even assuming, without conceding,that the Regional Director was mistaken inthe foregoing respects,there is nothing to indicate that these findings were the result ofa failure on his part to exercise a fair and impartial judgment.And evidence of meremistake falls far short of proving arbitrary or capricious conduct.13Smith Cabinet Manufacturing Co.,81 NLRB 886, andSeamprufe,Inc.,82 NLRB 106,cited by the Respondent to support its position,involve facts which are clearly distin-guishable from those herein.U For this reason, we find proper the Trial Examiner's refusal at the hearing to allowthe Respondent to introduce evidence of alleged unlawful preelection activity which theRespondent,despite its investigation of the election, did not uncover until after the Re-gional Director had completed his investigation or had issued his report,and which wasnevercalled to the attention of the Regional Director. GENERAL ARMATURE & MANUFACTURING CO.659unlawful activity asserted by the Respondent, assuming its actualoccurrence, does not mark his investigation as arbitrary or capricious.'.As noted above, the Respondent contends further that, even if theRegional Director was not arbitrary and capricious in certifying theUnion, the certification is "void and a nullity," because preelectionactivity did in fact cause employees to vote in an "atmosphere of re-straint and coercion."Implicit in this contention is the assumptionthat, in cases such as this, the function of the Board is that of anoriginal trier of fact and the Board may determine for itself, forexample, whether there was unlawful preelection conduct which inter-fered with the free choice of the employees in a pending election.However, we recently held in theMcMullen Leavensdecision that "Inthe absence of fraud, misconduct, or such gross mistakes as imply badfaith on the part of the Regional Director, we deem his determinationto be final in consent elections of this character,even though we mighthave reached a different conclusion."(Emphasis supplied.)Ac-cordingly, we must also reject this reason urged by the Respondentto justify its refusal to accept the Union as the bargaining representa-tive of its employees.15In view of the foregoing, and for the reasons contained in theIntermediate Report, we find that the Regional Director did not actarbitrarily or capriciously in dismissing the Respondent's objectionsto the consent election and in certifying the Union.B. The nature of the bargaining requestsFollowing the issuance of the certification, the Union's Local 1592,which had been designated by the Union to act for the Respondent'semployees, forwarded to the Respondent, by letter dated December 14,1948, copies of a proposed contract for its "consideration, approval,and signature," and requested "an early meeting relative to this mat-ter."By letter dated December 29, 1948, the Respondent rejectedthe request for recognition on the ground that the. Union's, certificationwas "contrary to law and of no force or effect."When the final re-quest for collective bargaining negotiations "looking towards theconsummation of a collective bargaining agreement covering wages,hours, and working conditions" was made by the Union on April 25,1949, theRespondent's replywas that its position "remainsunchanged."15 "To hold otherwise would permit an employer deliberately to ignore binding commit-ments embodied in a consent agreement; would open the door to subterfuges for hamper-ing and delaying a final determination of a bargaining representative; and would tend todefeat, rather than to effectuate, the policies of the Act."Capitol Greyhound Lines, et al.,49 NLRB 156, enfd. 140 F. 2d 754 (C. A. 6), cert. den. 322 U. S. 763.889227-51-vol. 89-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent now' seeks to justify its refusal to bargain on theground that the proposed contract, which accompanied the first re-quest for bargaining after the certification, contained illegal union-security provisions .16However, the facts related above make itabundantly clear that the Respondent's refusal to bargain was neitherprovoked by, nor in any manner related to, the presence of the union-security provisions in the proposed contract.Like the Trial Ex-aminer, we find this defense to be a here afterthought.But, evenassuming that the Respondent's refusal to bargain was related to theproposed contract's union-security provisions, we would still find theRespondent's position to be untenable.For, as the Trial Examinerhas indicated, the whole of the proposed contract submitted on Decem-ber 14, 1948, was intended to serve merely as a basis for the bargainingnegotiations requested on that date.Indeed, to hold that the Unionwas insisting upon the Respondent's acceptance of the union-securityprovisions in the contract as a condition precedent to the execution ofany collective-bargaining agreement, would require the equally un-tenable conclusion that the Union regarded all the other provisionstherein as indispensable parts to any bargaining contract.Significantin this connection is the fact that the final request for bargaining madeon April 25, 1949, as well as the intermediate one made on January7, 1949, made no mention of the proposed contract submitted with thefirst bargaining demand.In these circumstances, we reject the Re-spondent's contention that it had no obligation to bargain because ofcertain provisions contained in the proposed contract which accom-panied the original bargaining request.Accordingly, because it is admitted that the Respondent refused tobargain with the Union, and because the defenses and reasons offeredby the Respondent for such refusal are, under all the circumstancesand upon a consideration of the entire record, lacking in merit, wefind that the Respondent has violated the Act.More particularly, wefind that on December 29, 1948, and at all times thereafter, the Re-spondent refused to bargain collectively with the Union as the ex-clusive representative of its employees in the unit hereinabove foundto be appropriate, and thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, in violation of Section 8 (a) (5) and (1) of the Act.The RemedyHaving found that the Respondent has unlawfully refused to bar-gain with the Union, as alleged in the complaint, we shall order it to16These provisions are fully set forth in the Intermediate Report. GENERAL ARMATURE&MANUFACTURING CO.661bargain collectively with the Union upon request,subject only to thecondition set forth below.It appears that the Union, which is in compliance with Section (9)(f), (g), and (h) of the Act, has a local at the plant, identified hereinas Local 1592, which is not presently in compliance.Accordingly,for the reasons contained inCuff man Lumber Company,Inc.,-we shallcondition our order that the Respondent bargain with the Union uponcompliance by Local 1592 with the filing requirements of the Actwithin 30 days from the date of our Order.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, General Arma-ture & Manufacturing Co., Lock Haven, Pennsylvania, and its officers,agents,successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Electrical Workers, A. F. L., as the exclusive representativeof all production and maintenance employees at the Lock Haven andMill Hall, Pennsylvania, plants of the Respondent, including truckdrivers, but excluding office, clerical, technical, and custodial em-ployees, watchmen and guards, professional employees, assistant sec-tion chiefs, section chiefs, and all supervisors, as defined in the Act,if and when Local 1592 shall have complied, within thirty (30) daysfrom the date of this Order, With Section 9 (f), (g), and (h) ofthe Act; and(b) Interfering in any other manner with the efforts of Inter-national Brotherhood of ElectricalWorkers, A. F. L., to bargaincollectively with it on behalf of the employees in the aforesaid appro-priate unit.2.Take the followingaffirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, and upon compliance by Local 1592 with thefiling requirements of the Act in the manner set forth above, bargaincollectivelywith International Brotherhood of Electrical Workers,A. F. L., as the exclusive bargaining representative of all employeesin the above-described unit, with respect toratesof pay, wages, hoursof employment, or other terms or conditions of employment, and if anunderstanding is reached, embody such understanding in a signedagreement ;17 82 NLRB 296. 662DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Post at its plants at Lock Haven and Mill Hall, Pennsylvania,copies of the notice attached hereto, marked Appendix A.",Copiesof such notice, to be furnished by the Regional Director for the SixthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereofand maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material; and(c)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies, of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, A. F. L., as the exclusiverepresentative of all employees in the bargaining unit describedherein, provided Local 1592 of said union complies with Section9 (f), (g), and (h) of the Act, as amended, within thirty (30)days from the date of the aforesaid Order of the Board; and ifan understanding is reached we will embody such understandingin a signed agreement. The bargaining unit is :All production and maintenance employees at our Lock Havenand Mill Hall, Pennsylvania, plants, including truck drivers, butexcluding office, clerical, technical, and custodial employees,watchmen and guards, professional employees, assistant sectionchiefs, section chiefs, and all supervisors, as defined in the Act,as amended.WE WILL NOT in any manner interfere with the efforts of theabove-named union to bargain collectively with us, or refuse to"In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice before the words, "A DECISION AND ORDER," thewords, "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." GENERAL ARMATURE & MANUFACTURING CO.663bargain with said union as the exclusive representative of theemployees in the bargaining unit set forth above.GENERAL ARMATURE & MANUFACTURING CO.,Employer.Dated ----------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTMr. Erwin Lerten,for the General Counsel.Mr. Marvin 0. Wahl,of Baltimore, Md., for Respondent.STATEMENT OF THE CASEUpon a first amended charge duly filed on April 20, 1949, by InternationalBrotherhood of Electrical Workers, A. F. L., herein called the Union, the Gen-eral Counsel of the National Labor Relations Board, herein called the GeneralCounsel and the Board, respectively, by the Regional Director for the SixthRegion (Pittsburgh, Pennsylvania) issued a complaint dated May 27, 1949,against General Armature & Manufacturing Co.,' Lock Haven and Mill Hall,Pennsylvania, herein called Respondent, alleging that Respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8(a) (1) and (5) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. Copies of the first amendedcharge, complaint, and notice of hearing thereon were duly served upon Re-spondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat (1) all production and maintenance employees in Respondent's Lock Havenand Mill Hall plants, including truck drivers but excluding office, clerical, tech-nical, and custodial employees, section chiefs, assistant section chiefs, watch-men, and guards, and professional employees and supervisors as defined in theAct constitute a unit appropriate for the purposes of collective bargaining with-in the meaning of Section 9 (b) of the Act; (2) on or about September 16,1948, a majority of the employees in the foregoing appropriate unit designatedthe Union as their representative for the purposes of collective bargaining; (3)on or about November 19, 1948, the above-named Regional Director certified theUnion as the exclusive bargaining representative of all the employees in theaforesaid appropriate unit; (4) on or about December 14, 1948, and at all timesthereafter, the Union has requested Respondent to bargain collectively with it ;(5) since on or about December 29, 1948, Respondent has refused and continues3The complaint was amended at the hearing to show the name of Respondent as itappears above. 664DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDto refuse to bargain collectively with the Union as the reptesentative of allthe employees in the aforesaid appropriate unit; and, (6) by the foregoing con-duct Respondent has engaged in and is engaging in conduct violative of Section8 (a) (1) and (5) of the Act.Respondent filed its answer on June 13, 1949, wherein it admitted the al-legations of the complaint with respect to the nature of its business, admittedthat the Regional Director had certified the Union on November 19, 1948, anddenied the commission of any unfair labor practices.Pursuant to notice, a hearing was held on July 6 and 7, 1949, at Lock Haven,Pennsylvania,before the undersigned Trial Examiner,Martin S. Bennett, dulydesignated by the Chief Trial Examiner.The General Counsel and Respondentwere represented by counsel and were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing on theissues?At the hearingthe undersigned denied a motion by Respondent to dis-miss the complaint on the ground that the complaint did not allege that theUnion was in compliance with the provisions of Section 9 (f), (g), and (h) of tieAct, and that the General Counsel had failed to offer proof of such compliance.'At the close of the hearing the parties argued orally before the undersigned whoalso informed them that they might file briefs and/or proposed findings of factsand conclusions of law.A brief has been received from Respondent. In addi-tion, the undersigned has, subsequent to the close of the hearing, ordered thecorrection of certain errors in the transcript of testimony.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTGeneral Armature & Manufacturing Co. is a Pennsylvania corporation whoseprincipal office is located at Lock Haven, Pennsylvania. It operates one plantat Lock Haven as well as another located at Mill Hall, 3 miles distant, at bothof which it is engaged in the production, sale, and distribution of armatures andelectrical equipment.During the 12-month period prior to the dates of theinstant hearing, Respondent purchased raw materials for use at its Lock Havenand Mill Hall plants valued in excess of $150,000, of which over 50 percent wasshipped to Respondent's plants from points outside the Commonwealth of Penn-sylvania.During the same period, Respondent manufactured and sold finishedproducts valued in excess of $150,000, of which over 50 percent was sold andshipped to points outside the Commonwealth of Pennsylvania.The undersigned finds that Respondent is engaged in commerce within themeaning ofthe Act.2The exclusion of certain lines of inquiry offered by Respondent as well as the refusalby the undersigned of the request by Respondent to direct a field examiner of the Boardto testify in this proceeding are discussed below.3Counsel for the General Counsel announced that the General Counsel had administra-tively determined that the Union was in compliance with the afore-mentioned section.TheBoard has decided that compliance with the provisions of Section 9 (f), (g), and (h) is amatter for administrative determination and is not litigable at the hearing.SeeMetro-politan Life Insurance Company(Supplemental Decision and Certification of Representa-tives),86 NLRB 428,andPauls Valley Milling Company,82 NLRB 1266. ..GENERAL ARMATURE& MANUFACTURING CO.II.THE,LABOR ORGANIZATION INVOLVED665InternationalBrotherhood of ElectricalWorkers is a labor organizationaffiliatedwith the American Federation of Labor and admits to membershipemployees of Respondent.III, THE UNFAIR LABOR PRACTICESA. The representation proceeding; rdsumd of eventsOn September 8, 1948, the Union and Respondent entered into an "Agreementfor Consent Election" which the Regional Director for the Sixth Region formallyapproved on September 9, 1948. The document was a form document in useat the time by the General Counsel and the Board and was designated as "NLRB651 (12-30-47)."The agreement provided for the conduct of an election under the supervisionof the Regional Director on September 16, 1948, among the employees in the unithereinabove described.It described the categories of employees eligible to voteand provided for the posting of notices of election, the stationing of observersat the polls, a tally of ballots, and issuance of a certification of representativesor certificate of results of election by the Regional Director.The agreement alsoprovided for the filing of objections to the conduct of the election or to conductaffecting the results of the election within 5 days after the issuance of the "Tallyof Ballots" by the Regional Director. It stated that the Regional Director wasto investigate the objections and issue a report thereon with discretion on hispart to void the results of the election should the objections thereto be sustained.Further, the agreement provided as follows in section 1 thereof :Said election shall be held in accordance with the National Labor Rela-tions Act, the Board's Rules and Regulations, and the customary proceduresand policies of the Board,provided that the determination of the RegionalDirector shall be final and binding upon any question,including questions asto the eligibility of voters,raised by any party hereto relating in any mannerto the election.(Emphasis supplied.)The election was held on September 16, 1948, and was won by the Union. TheTally of Ballots issued on that day reveals that of 364 eligible voters, 328 castvalid ballots ; of these, 169 were for the Union and 159 were against the Union,and none were challenged.On. September 21, Respondent, by its attorney, filed telegraphic objections toconduct by the Union allegedly affecting the results of the election.The telegramstated :THE COMPANY HEREBY OBJECTS TO CONDUCT BY THE INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL,AFFECTING RESULTS OF ELECTION CONDUCTED BY THE NA-TIONAL LABOR RELATIONS BOARD ON SEPTEMBER 16; 1948 ANDREQUESTS THAT NO DETERMINATION OF REPRESENTATIVESBASED ON THE RESULTS OF SAID ELECTION ISSUE BECAUSE OFSAID CONDUCT. A NUMBER OF EMPLOYEES HAVE CALLED TOCOMPANY'S ATTENTION THE FACT THAT IMMEDIATELY PRIOR TOHOLDING OF ELECTION AUTHORIZED AGENTS MEMBERS ANDREPRESENATIVES OF SAID UNION THREATENED EMPLOYEES 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND COMMITTED ACTS OF RESTRAINT AND COERCION BY STAT-ING THAT COMPANY'S PRINCIPAL CUSTOMER WOULD CANCELALL ORDERS WITH COMPANY UNLESS EMPLOYEES VOTED FORUNION, FOR REASON THAT SAID CUSTOMER WAS ORGANIZED ANDINSISTED THAT COMPANY BE LIKEWISE ORGANIZED AND THATAS RESULT OF SAID ILLEGAL ACTION THE EMPLOYEES WERE NOTPROTECTED IN THE RIGHTS GUARANTEED BY SECTION 7 OF THENATIONAL LABOR RELATIONS ACT AS AMENDED, AND THAT AC-CORDINGLY, RESULTS OF THE ELECTION SHOULD BE VOIDEDUNDER THE TERMS OF THE AGREEMENT FOR CONSENT ELECTION.COMPANY HAS JUST LEARNED OF THIS MISCONDUCT AND UNLAW-FUL ACTION AND HAS NOT YET COMPLETED INVESTIGATION SOTHAT IT CANNOT PROVIDE SPECIFIC DETAILS AT THIS TIME.HOWEVER, SUCH INFORMATION WILL BE MADE AVAILABLE TOYOUR OFFICE WITHIN A WEEK.Murray Geller, a field examiner on the staff of the Regional Director, was as-signed to investigate Respondent's objections to the election and conducted aninvestigation of said objections in and about Lock Haven over a 3-day periodapparently ending on October 14 On October 21, President De Angelis at thesuggestion of Geller, amended the objections to the election filed on September 1by adding the following language :The employees were restrained and coerced in their rights by statementsmade by union agents, representatives and/or members to the effect thatunless the employees voted for the Union they would loose (sic) their jobs.De Angelis also turned over to Geller copies of notes he had made after talking tovarious employees concerning what had taken place at the time of the election.On November 19, 1948, pursuant to the agreement for consent election, theRegional Director issued a "Report on Objections and Certification of Repre-sentatives" wherein he found that the objections by Respondent raised no sub-stantial and material issue with respect to the election and overruled them.In addition, pursuant to the language of the agreement, he certified the Union asthe representative of the employees in the aforesaid appropriate unit.On November 29,1948, Respondent, by its counsel, filed a "MOTION TO RECON-SIDER REPORT ON OBJECTIONS AND RESCIND CERTIFICATION OFREPRESENTATIVES." In substance, this motion attacked the weight attachedby the Regional Director to various of the incidents discussed in the latter'sreport as well as the conclusions he derived therefrom, and urged that the certifi-cation of representatives be set aside.On December 7, 1948, the Regional Direc-tor issued an order denying Respondent's motion for the reasons set forth in thepreviously issued report on objections and certification of representatives.As appears below in more detail, Respondent has never recognized the Unionpursuant to the certification of representatives.And as stated to the Union in aletter dated December 29, 1948, counsel for Respondent announced that Respond-4Geller spent 3 days in theLockHaven area on the case,according to PresidentDe Angelis of Respondent, who believed that the third day fell on October 1.As appearsbelow in more detail, Geller did not testify herein. GENERAL ARMATURE & MANUFACTURING CO.667ent considered the certification of representatives issued by the Regional Direc-tor on November 19, 1948, to be contrary to law and of no force and effect 6 .B. The appropriate unitIn accordance with the agreement for consent election, the undersigned findsthat all production and maintenance employees in Respondent's Lock Haven andMill Hall plants, including truck drivers but excluding office, clerical, and cus-todial employees, section chiefs, assistant section chiefs, watchmen, and guards,and professional employees and supervisors, as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.C. -Representation by the Union of a majority in the appropriate unit1.The issue; legal principle involvedThe terms of the agreement for consent election provide that ". . . the deter-mination of the Regional Director shall be final and bindingupon any question,including questions as to the eligibility of voters,raised by any party heretorelating in any manner to the election."(Emphasis supplied.)It is well estab-lished that determinations by a Regional Director made under an agreement ofthis nature are final and binding to the same extent that a court is bound by anagreement to abide by an arbitrator's award, unless it is shown that the RegionalDirector in making his determinations acted arbitarily and capriciously' It isalso well established that as in any case where a party maintains the affirmativeof an issue, the burden of establishing that the Regional Director has acted arbi-trarily and capriciously is upon Respondent.Proof of erroneous judgment ormisinterpretation of the facts is not enough.Nor is it sufficient that the Boardmight have determined the question differently had not Respondent authorizedthe Regional Director to determine it finally.'Respondent contends that the Regional Director was in fact arbitrary andcapricious in overruling its objections to the election and, in effect, recognizes thatthe authority of the undersigned with respect to the issues of the preelection con-duct of the Union is limited to a finding of the presence or absence of arbitrarinessand capriciousness on the part of the Regional Director.As noted above, theinstant proceeding is not a trialde novoof the merits of the objections.'Thus, in the view of the undersigned as expressed at the hearing, the onlybasis by which the existence of arbitrariness or capriciousness on the part of the6This letter was addressed to Emory Probst,president of Local Union 1592 which hadbeen chartered by the Union on October 24, 1948, for the purpose of handling the repre-sentation of employees at Respondent's plants.It is not clear it membership in the localwas to be confined only to employees of Respondent.Semi-Steel Casting Co.V.N. L. R.B.,160 F. 2d 388 (C. A.8),N. L.it.B. v. CapitolGreyhound Lines,140 F. 2d 754 (C. A.6),Merrimac Hat Corp.,85 NLRB 329, andMichlePrinting Press and ManufacturingCo., 58 NLRB 1134.4Sidran Sportsicear,81 NLRB 270,Potlatch Forests, Inc.,80 NLRB 613,andLanderShoe Corp.,79 NLRB 1406.8Respondent also raises the contention that assuming the validity of the certificationof representatives,Respondent has not refused to bargain with the Union.This is dis-cussed later in the Report. 668DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director may be determined would be (1) to examine the investigationof Respondent's objections by the Regional Director, and (2) to consider how theresults of the investigation were considered by the Regional Director in his report.Accordingly, the undersigned will now consider the evidence with respect to theinvestigation by the Regional Director and will thereafter compare said evidencewith the contents of the report on objections by the Regional Director.2.Respondent's objections and their investigation by the Regional DirectorAs set forth above, Respondent stated in its telegraphic objections that imme-diately prior to the holding of the election, authorized agents, members, andrepresentatives of the Union threatened employees and committed acts of re-straint and coercion by stating that Respondent's principal customer would cancelits orders with Respondent unless Respondent's employees voted for the Unionbecause said customer was organized by a labor organization and insisted thatRespondent be likewise organized. In addition, Respondent took the positionin its added objection that its employees were restrained and coerced by state-ments made by union agents, representatives, and/or members to the effect that'the employees would lose their jobs unless they voted for the Union.In order to follow the basis of Respondent's objections, an understandingof one aspect of its business operations is necessary. In April 1948, Respondententered into a contract with Black & Decker Company of Towson, Maryland,under which Respondent agreed to deliver to the latter company 45,000 benchgrinders at the rate of 6,000 per month.Delivery under this contract was beingcarried out at' the time of the election on September 16, 1948, under the super-vision of a resident inspector, Thomas Tudor, who had been sent by Black &Decker to the Mill Hall plant where the grinders were being manufactured andwhose duties included the supervision of shipping and packing of the grinders.According to President De Angelis of Respondent there were at the time of elec-tion 400 to 450 employees at the Mill Hall plant, of whom 60 to 65 were assignedtowork on Black & Decker goods and of those, 40 to 45 worked exclusivelythereon.That Respondent was engaged in subcontracting for Black & Deckerwas inevitably common knowledge in the plant. Brand identifications of thelatter concerti were attached to the grinders, as well as to the boxes. In addi-tion, as this was one of Respondent's first orders of this nature, samples of theunits were displayed in the employees' lobbies.On the morning after the election, De Angelis was visited by Tudor and byRespondent's industrial relations manager, A. 0. Gedon °Tudor informed DeAngelis that lie had been informed on the previous day of rumors circulating inthe plant which attributed to him, Tudor, the statement that if the Union lostthe election, Black & Decker Company would cancel its contract with Respondentbecause Black & Decker was unionized and desired that its subcontractors alsobe unionized.Tudor denied making any statements of this nature and suppliedDe Angelis with the names of five employees who had allegedly discussed theseremarks with him.10De Angelis claimed that he called in and spoke to four ofthose named by Tudor, that their answers indicated to him that something wasamiss, and that he thereupon conferred with his attorney who proceeded to9 The findings herein are based upon the testimony of De Angelis. Tudorwas not calledas a witness,10De Angelis testified that Tudor named employees Bertha Gilmore, Warren Korman,Martha Wert, Jim Fetters, and Lawall Knecht, and that "he might have"named severalothers.(Knecht's name appears in the record in various erroneousforms.Korman'sname erroneously appears in the record as Corben.) GENERAL ARMATURE & MANUFACTURING CO.669file the objections to the election.De Angelis also made notes of his conversa-tions with these employees and these were offered and received in evidence atthe instant hearing.They indicate that on September 20, he spoke only to three,namely Gilmore,Wert, andKorman as well as to Tudor.Several days before October 1, Field Examiner Murray Geller of the RegionalOffice appeared on the scene and spoke to De Angelis who informed him of whathe had learned in his talks of September 20 with the employees,and showedGeller the notes he had made on those occasions.Geller expressed a desire to interview the employees named in the notes andleft.On the following day, which was approximately September 30, Geller in-formed De Angelis that he had been unable to locate several people who livedsome distance from town and, at his request, De Angelis arranged for transpor-tation for Geller to the residences of these employees.On October 1, GellerrevisitedDe Angelis and suggested that Respondent broaden his objections tothe election.As a result,De Angelis on that date submitted the added objectionwhich appears hereinabove.Geller also took an affidavit from De Angelis on October 1, the contents ofwhich are discussed below.Other than the information and notes supplied toGeller by De Angelis,which Geller borrowed for copying,and the affidavit signedby De Angelis on October 1, Respondent apparently supplied no further materialor information to Geller or to the Regional Director at any time.The recordalso reveals that Geller interviewed and took affidavits from employees LawallKnecht and Warren Korman,and that Geller interviewed employee HowardMyers."11Knecht, Korman, and Myers were called as witnesses by Respondent, and testified con-cerning statements allegedly circulating in the plant at the time of the election. Geller wasnot called as a witness by the General Counsel.After the General Counsel rested and atthe request of counsel for Respondent, the undersigned issued a subpoena for Geller, whotool: the stand but refused to testify on the ground that he had not been given permissionto testify and that his testimony was precluded by Section 203.90 of the Rules and Regu-lations of the Board, which states : "No ... field examiner ... shall testify in behalf ofany party to any cause . . . before the Board . . . with respect to any information, facts,or other matter coming to his knowledge in his official capacity or with respect to thecontents of any files, documents, reports, memoranda, or records of the Board, whetherin answer to a subpoena, subpoena duces tecum or otherwise, without the written consentof the Board or the Chairman of the Board ... or the general counsel ... he will ...respectfully decline by reason of this rule to produce or present such files, documents,reports, memoranda, or records of the Board or give such testimony."The undersigned refused a request by Respondent that the field examiner be directedto testify, and announced that he considered himself bound by the above-quoted rule.Respondent apparently made no attempt to obtain permission for the field examiner totestify and did not claim that he desired to obtain such permission.On the contrary,Respondent claimed that it was the duty of the subpoenaed field examiner to obtain suchpermission or, on the other hand, that the General Counsel should have made the witnessavailable to him.Although it would have been helpful to have the testimony of the field examiner, it isclear on the other hand that the burden of going forward in establishing its case lay withRespondent, and the undersigned so stated at the hearing. SeePotlatch Forests, Inc.,supra, Sidran Sportswear, supra,andLanderShoeCorp., supra.Respondent made noattempt to procure the required permission and made no request for an opportunity toprocure same.Nor, for that matter, is there anything to show that such a request haditbeen made would not have been granted. Thereafter, Respondent moved that thecomplaint be dismissed on the ground that it was not being permitted to introduce compe-tent testimony, thereby depriving it of constitutional and statutory guaranties.For thereasons appearing above, the motion was denied. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The information supplied by Respondent and employees to the fieldexaminera.PresidentDe Angelis' notesAs noted above, President De Angelis made notes of his talks with employeeson September 20, 1948, and turned them over to Field Examiner Geller.Hav-ing been brought to the attention of the field examiner, they are pertinent here-in and are summarized below. They indicate the following:Mrs. Bertha Gilmorestated that she had been informed by employee MarthaWert on September 16 at 4 p. m'u that she, Wert, "had it oa good authority thatthere would be no Black and Decker work if the AFL didn't win the election,because Black and Decker has a union in the plant and were (sic) interested inseeing to it that General Armature also had a union in the plant."De Angelis also interviewedMrs.Wert onSeptember 20.She informed DeAngelis that "she had heard that unless everybody voted for AFL, the C. I. O.would call a wildcat walkout." She also stated that she had heard that Blackand Decker had canceled their order with Respondent. Significantly, the notesdo not identify the source of Wert's information and it should be noted thataccording to the notes, she did not hear the reportthat Blackand Decker hadallegedly canceled its order until Friday morning, which was September 17, thedayafterthe election.The notes of the interview withLcuwall Knechtindicate that Knecht allegedlyhad been informed on September 13 by James Fetters (also appearing in the rec-ord as Fedders)"thathe soonwould be laid off because Black and Decker Com-pany had canceled their contract."Fetters as well as others allegedly toldKnecht that if he did not vote for the Union, he would lose his job.De Angelis' notes reveal further that he had a second talk with Resident In-spector Tudor on September 20. Tudor stated that one, Kenneth Heverly, in-formed him, Tudor, "I heard that one of the girls said at the clock that becauseB & D (Black and Decker) was organized, they would withdraw their contractunless we were also organized." Tudor apparently attempted to track down therumor because he further informed De Angelis, according to the notes, thatHeverly identified Mrs. Gilmore as the source, the latter identified Mrs. Wertas her source,and Wert indicated that she had heard it from Knecht. Knecht,according to Tudor, merely traced the rumor back to the stockroom.The notes of the interview with Warren Korman indicate only that Kormanhad heard a rumor in the plant on the day before the election which attributedthe statement to Tudor that Black and Decker would cancel its contract unlessthe Union won the election.Korman was unable, according to the notes, toidentify the source of the rumor.In addition, Geller also had the benefit of an affidavit from De Angelis whichadds little to the above.De Angelis identified the positions of Gilmore, Wert,and Korman, named above, and also those of employees Carl Reich and Kath-erine Johnson.Lie Angelis also variously characterized those named as talkative,reticent,or as a"clown."Itmay be noted that Respondent at the time had noemployee by the name of Katherine Johnson.When asked by his counsel ifhe had intended the name of Katherine Anderson, De Angelis replied only thathe knew no one by the name of Katherine Johnson.In analyzing the above statements, it appears that a rumorof the impendingloss of the Black and Decker contract should the Union lose the election did12The election took place between 3 and 5 : 30 on the afternoon of September 16. GENERAL ARMATURE & MANUFACTURING CO.671circulate in the plant.A consideration of the various memorandaindicatesthat Tudor, the resident inspector, heard it from Kenneth Heverly, traced itback to employee Gilmore, to employee Wert, and thence to employee LawallKnecht.According to Tudor's statement in De Angelis' notes, Knecht was un-able to identify his source of information in the stockroom.Curiously, the noteson Wert's interview reveal that one of the statements she had allegedly heardwas not made untilafterthe election.Not only are these statements attributedto rank-and-file or unidentified employees, but none of those identified, insofaras this record indicates, were officials of the Union or Local 1592, or authorizedto bind them."None of those named in the notes were called as witnesses with the exceptionof Knecht and also Howard Myers who was mentioned in an irrelevant fashion inthe report of Tudor.Korman was also calledas a witnessalthoughhis namedoes not appear in any of the notes taken by De Angelis on September 20; theonly reference to Korman is in De Angelis' testimony as to what Tudor toldhim on September 17, the dayafterthe election.Itmay be noted, as appearsfrom the contents of the notes set forth above, that they disclose no evidence ofimproper conduct inspired by theUnionprior to the election.b. Interviews of employeesby thefield examinerThe record sheds light on only three interviews of employees by the field ex-aminer, each of whom testified herein for Respondent,although the affidavit sub-mitted by one of them, Knecht, was also introducedin evidence.The testimonyof the three with respect to their interviewsis as follows :(1)Warren Korman testified that he informed Geller he heard a rumor on theday before the election that Black and Decker would withdraw its work if theemployees failed to vote for the Union; that he had no knowledge of who hadmade the statements ; and that the statements seemed tobe "passingthrough theplant."He signed a statement for Geller which he claimed incorporated the testi-mony set forth herein; obviouslythis information does not support Respondent'scontention of instigation of the rumor by the Union.(2)Howard Myers testified that Geller questioned him concerning what heknew of rumors circulating in the plant.Myers allegedly informed Geller thaton one morningone or two days afterthe election,he heard employee Gilmorestate to another unidentified employee that "if there was no union the Black andDecker Company would discontinue the work" with Respondent and that hethereafter mentioned this statement by Gilmore to employee Kenneth Heverly.The record does not indicate that Heverlywas a unionofficial at the time of theelection, and furthermore, Myers' testimony indicates only that the statementwas madeafterthe election to Heverly and not by him. Clearly this informa-tionreferring to statements subsequent to the election and by one not establishedto be a union official before the election is of no weight in supporting Respondent'scontentions herein.(3)Lawall Knecht testifiedin various fashionsconcerning what took placeat the time of the election.He too was interviewed by Geller and his affidavit13According to the testimony herein of Emory Probst, president of Local 1592, KennethHeverly, who did not testify herein, was acting steward in November 1948.As the Localwas not chartered until October 24, 1948, this does not reveal what status, if any, Heverlyhad at the time of the election in September. In any event, according to De Angelis'version of Tudor's talk, Heverly made the statement not to an employee but to Tudor, anonemployee.According to Respondent, Heverly was in the army at the time of theinstant hearing and serving a sentence in an army prison. 672DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas introduced in evidence.Knecht contradicted himself repeatedly in his tes-timony, his testimony herein varied considerably from the contents of his affi-davit, and he demonstrated an eagerness to supply testimony hostile to theUnion.Consequently, the undersigned does not consider him a credible witnesswhose testimony is entitled to any weight.However, for the purpose of therecord, an analysis of his testimony and affidavit will prove illuminating.Thus, Knecht testified that employees Lester Orner, Charles Fetters, JohnFetters, and Katherine Anderson independently stated to him on the day beforethe election that Black and Decker Company would cancel its contract if theAFL did not win the election, as a result of which employees would be laid off;that he so informed Geller ; and that Geller wrote this down. Knecht also testi-fied that John Fetters discussed the matter with him the dayafterthe election,that Fetters had joked with him on the subject, and that Fetters had also beenserious with him on the subject. Paradoxically, Knecht testified under cross-examination that Fetters had told him on the day before the election and on theday of the election that he, Knecht, would be laid off if hejoinedthe AFL. Knechtalso testified as to various statements made by Fettersafterthe election.However, the affidavit of Knecht to the field examiner indeed sheds light onthe quality of his testimony herein.Knecht read the affidavit before signing itand in fact made several changes in it.He at first testified very positively thathis affidavit was correct but later in his testimony claimed that it did not con-tain all he.had declared to Geller. In any event, as noted above, what he didstate to Geller stamps him as an unreliable witness.Thus Knecht deposed in his affidavit that two or three days before the elec-tion, James Fetters in the midst of "kidding" and "joking" said that if the AFLdid not win the election, Knecht would be laid off; that "I didn't take themseriously at all because we had been razzing each other for quite some time onthe union issue"; that "I heard nothing about any B & D (Black and Decker)contract cancellation before the election" ; that the dayafterthe election Fet-ters informed him that Respondent had lost the Black and Decker contract; andthat Fetters "did not mention anything about the cancellation having been tiedup with the election."In addition to the inconsistency already apparent between Knecht's testimonyand affidavit, he also stated in his affidavit that he "heard nothing about anyonelosing their jobs for not voting AFL, at any time, other than Fetters razzingme."He further deposed "I had my mind made up about how I would vote andnone of the razzing or talk influenced my vote."The undersigned is of the beliefand finds that independently of the Regional Director's report, set forth below,Knecht's affidavit is clearly devoid of any evidence of such irregularities in theelection as would require more than cursory attention from a field examiner.4.The report on objections ; contentions and conclusionsIt is apparent from the foregoing section of this Report that such informationas was brought to the attention of the field examiner by Respondent was of anunimpressive nature.True, there was evidence that the Black and Decker rumordid circulate through the plant prior to the election but there is no evidence thatits circulation had been inspired by union sources.14 In fact, in most instances,19The only exception may be the statement attributed by Knecht in his testimony toKatherine Anderson who was acting steward sometimeafterthe election.However,Knecht's affidavit doesnotmake mention of Anderson and, in any event,there is noevidence that Anderson was a steward at the time of the election on September 16. GENERAL ARMATURE & MANUFACTURING CO.673the names of those making the statements were not divulged in the materialturned over or submitted to the field examiner who, as indicated above, spentpart or all of three days in the Lock Haven area in the investigation of theobjections.It further appears that the field examiner enlisted the assistanceof Respondent in locating people in outlying districts whom he desired to inter-view and suggested to Respondent the submission of an amendment to Respond-ent's objections presumably in order to broaden the basis thereof. In view ofthe above, the undersigned is of the belief and finds that the Regional Directordiligently attempted, by his investigation, insofar as this record indicates, to getto the bottom of the issues raised by Respondent.As for the report itself, it sets forth the two factual matters relied upon byRespondent as the basis for its objections, namely (1) the rumor of the impendingloss of the Black and Decker contract if the Union lost the election, and (2) thethreats to employees of loss of their positions if they did not vote for the Union.The report sets forth the statement by Mrs. Gilmore to Mrs. Wert at 4 p. m. onthe day of the election that there would be no more orders from Black and Deckerunless the Union won the election, and finds that at least one other employeeheard the statement.Obviously, and it so found, this statement in the reportdeals adequately with the statements contained in the notes made by PresidentDe Angelis of his interviews with Gilmore, Wert, and Tudor.The report mentions that on the morning after the election, Gilmore made thesame statement to employeeClyde Myersas she had made to Wert, and that Gil-more apparently attributed the rumor to Tudor. In testifying in this proceeding,employeeHoward Myers 16stated, as appears above, that he informed FieldExaminer Geller that he overheard Gilmore make a statement of this nature toanother employee one or two daysafterthe election.It is true, as Respondentpoints out, that the report refers to the statement by Gilmore as being madedirectly to Myers rather than in his presence, but the undersigned is at a loss tosee how Respondent was prejudiced thereby. The point was recognized, dis-cussed, and rejected by the Regional Director and, assuming the accuracy ofMyers' testimony at the hearing, the discussion of the Myers' incident in thereport is no less favorable to Respondent than in his testimony, where he sum-marized what he had informed the field examiner.Respondent also relies herein on the fact that the name of Korman does notappear in the report, although the latter had been interviewed by the fieldexaminer.In view of the nature of the information allegedly supplied byKorman, wherein Korman was unable to supply the source of the rumor he hadheard, it is not surprising that his name does not appear in the report for,obviously, Korman's information supplied no clue to one desirous of tracing thestatement.However, the report does contain, in essence, the same incidentwhich Korman allegedly discussed with the field examiner. It states "Accord-ing to another employee, a fellow-employee, who he cannot identify, inquired ofhim on the day before the election if he had heard that unless the `yes' votecarried, that Black & Decker would not place any more orders with the Company."It is found that the information supplied by Korman to the field examiner isentitled to little weight in view of Korman's failure to supply the name of the15The undersigned believes him to be the same individual as Clyde Myers who is referredto in the report.There is no evidence that there were two employees by the name of Myersin the plant. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeaker but that in any event the report adequately.reflects and evaluates thisinformation 16The report actually goes beyond the sum of the credible.testimony at theinstant hearing dealing with the information brought to the attention of thefield examiner.It thus states that one employee deposed that approximately2 weeks before the election,an unidentified employee repeated the Black andDecker rumor set forth above.However,as the report later notes,there is noevidence of authorization or instigation by the Union of this or the other state-ments contained in the report.Continuing,the report apparently takes note ofthe affidavit of Knecht,although the latter is not mentioned by name in the report ;it states,as Knecht in effect deposed in his affidavit :With respectto the objection alleging that statements were made byUnion agents,representatives and/or members to the effect that unless theemployees voted for the Union,they would lose their jobs,the only evidencesubmitted was a statement allegedly made by James Fetter, an employee ofthe Company.According to one employee,Fetter, during a discussion ofthe election in which they were "kidding"each other,jokingly said to himthat if the Union was not voted in he'd be laid off. Fetter has denied mak-ing the aforesaid remarks.There is no evidence that Fetter had any officialconnection with the Union, was engaged in soliciting membership in theUnion at the time, or was authorized by the Union to make such statement.The evidence does establish that prior to the election,Fetter campaignedamong fellow-employees against the Union.Clearly this disposition of the subject matter of Knecht'saffidavit in thereport on objectionswouldappear to be a reasonably accurate weighting of it.Of course,the undersigned also has the benefit of Knecht's unimpressive testi-mony but insofar as the direct issue is concerned herein, it is found that theyreport adequately reflects and disposes of the subject matter of Knecht's affidavitand Respondent's contentions with respect thereto.The report concludes with a statement that while a rumor did circulate priorto the election to the effect that defeat of the Union might affect the continuationof the Black and Decker contract,"the Union was in no way responsible for theorigination or circulation of such information,nor for any other statements tothe effect that employees might lose their jobs unless the Union won." "Respondent raises the further general contention that certain"facts"werecalled to the attention of the Regional Director and that these"facts" constitutedan "indication"to the latter that something was amiss in the election. It is Re-spondent's position,in essence,that the Regional Director was then put on noticethat other"facts" were"available"to him if he pursued a diligentand adequateinvestigation.In support of this contention,Respondent refers to other state-ments allegedly made at the time of the election but not brought to the attention16This is not to say that the Board, were it a matter of first impression, would not deemit the better practice to have mentioned Korman by name.13The testimony of Henry Steibing, an organizer for the AFL, was not marked by com-plete candor on the subject of whom the Union authorized to represent it.Contrary tothe testimony of his colleague Phil Ferrara, an international representative of the Union,that there was an organizing committee among the employees, which the undersignedcredits, Steibing claimed that there was none. It was his contention that the organiza-tional work was done bymembersof other localunionsin the area. In any event, theundersigned permitted Respondent to make general inquiry at the hearing as to theidentity of the official and authorized agents of the Union. GENERAL ARMATURE & MANUFACTURING CO.675of the Regional Director and to a handbill distributed by the Union prior to theelection.Respondent relies particularly on a statement in the latter, namely :VOTE YES AND HAVE A UNION! FOR IF YOU VOTE "NO" YOUWILL NOT BE ALLOWED TO HAVE A UNION FOR ONE YEAR.It is contended that this allegation in the handbill is a misstatement by theUnion since Respondent, if it chose, could recognize a Union without anotherelection within the 1-year period after an unsuccessful election and, in sum,that the Regional Director's investigation was arbitrary and capricious becausehe failed to discover the existence and circulation of this handbill.The undersigned finds no merit in Respondent's contention herein because,as stated above, the burden of going forward and furnishing information insupport of objections to an election has been held by the Board to be that of theobjecting party, namely Respondent. In this case, Respondent did call certainmatters to the attention of the Regional Director and the latter's report ade-quately considers and treats with the subject matter so raised, despite theabsence of names in several instances.At least on this record, the undersigned isof the belief and finds that the Regional Director was not arbitrary and caprici-ous in not discovering subject matter beyond that raised by Respondent in itsobjections.And in passing, it may be'noted that on its face, the handbill obvi-ously refers to the fact that there may not be more than one valid electiondirected under Section 9 (c) of the Act during a 12-month period.'Respondent also contends that it learned at a late date of this new subjectmatter and that the present unfair labor practice proceeding is the forum wherenewly discovered subject matter should be presented for the consideration ofthe Board. It is conceded that Respondent has not attempted at any time to callthis matter to the attention of the Regional Director and it contends, as a basisfor such failure, that the certification had already been issued by the RegionalDirector.However, in view of the fact that the Regional Director, as providedby the agreement for consent election, was given final authority to determineall questions raised "relating in any manner to the election," it is found thatRespondent is tardily raising these matters and in the wrong forum. Clearlythe terms of the consent agreement make newly discovered evidence, assuming itsmateriality, a matter for consideration by the Regional Director. Instead Re-spondent elected to wait and offer the matter in this proceeding. The under-signed finds that such proffer is untimely.'Upon the foregoing and upon the entire record, the undersigned finds andconcludes that the Regional Director 'was not arbitrary and capricious in hisinvestigation of the objections filed by Respondent to the election or in his reporton objections based upon said investigation.It is further found that on and after September 16, 1948, the Union was theduly designated bargaining representative of the majority of the employees inthe aforesaid appropriate unit, and that pursuant to the provisions of Section9 (a) of the Act, the Union was on September 16, 1948, and now is,.the exclusiveisAlthough Respondent stresses herein that despite a loss by the Union of the election,Respondent could have recognized the Union voluntarily thereafter within 12 monthswithout another election, it apparently was unwilling to follow such a course of conductby recognizing the Union without an election when the Union made its original demandfor recognition.19Cf.N. L. R. B.v.Worcester Woolen Mills Corporation,170 F. 2d 13(C. A. 1), cert,den. 336 U.S. 903.889227-51-vol. 89-44 ,676DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of all employees in the aforesaid appropriate unit for the pur-poses of collective bargaining in respect to rates of pay, wages, hours of em-ployment,andother conditions of employment.D. The refusal to bargain1.The factsThere is considerable testimony in the record concerning the attempts of theUnion to obtain recognition from Respondent.Much of this the undersigned-deems unnecessary to set forth herein because (1) it relates to events whichstook place prior to December 29, 1.948, the date on which the complaint allegesRespondent first refused to bargain with the Union, and (2) Respondent's courseof conduct commencing on December 29, 1948, as set forth below, impels a find-ing that Respondent has refused to bargain collectively with the Union.It will be recalled that the Union won the election held on September 16, 1948;that Respondent's objections to the election were overruled by the RegionalDirector who certified the Union on November 19, 1948, under the terms of theagreement for consent election; and that Respondent's motion to reconsiderthe report on objections and rescind the certification of representatives wasdenied by the Regional Director on December 7; 1948.On December 14, 1948, Emory Probst, president of Local 1592, wrote to A. O.,Gedon, director of industrial relations for Respondent and submitted copiesof a proposed agreement for his "consideration, approval and signature."Theletter also stated that "An early meeting relative to this matter would be greatly.appreciated."Phil Ferrara, an international representative of the Union who was in charge.of the organizational campaign among Respondent's employees, credibly testi-fied that he prepared this letter in conjunction with a committee from Local 1592and that it was a joint effort of the Local and the International. Gedon testi-fied that he did not have authority to schedule a meeting as requested by theletter and so informed Ferrara when the latter telephoned shortly before Christ-mas and stated, according to Gedon ". . . We would like to schedule a meetingfor negotiations."Gedon further testified that lie informed Ferrara on this oc-casion that the question of a contract and related matters was in the hands ofRespondent's attorney, Marvin C. Wahl.As Gedon had indicated to Ferrara, the matter had been placed by Respondentin the hands of its attorney who, on December 29, 1948, wrote to President Probstas follows :Your letter of December 14, addressed to the attention of Mr. A. O. Gedon,of General Armature & Manufacturing Company, Lock Haven, has beenreferred to me for reply.Please be advised that in view of the events preceding the election con-ducted by the National Labor Relations Board on September 16, 1948, andthe acts and conduct of various persons prior to and at the time of said,election,General Armature & Manufacturing Company is compelled to con-siderthe Certification of Representatives, issued on September 19, 1948, ascontrary to law and of no force or effect.Accordingly, we cannot recognizeyourUnion as a duly authorized collective bargaining agent of our,employees and, therefore, will not deal with you as such.[Emphasis added.] GENERAL ARMATURE & MANUFACTURINGCO.677On or about January 7, 1949, Ferrara telephoned Gedon and asked him to meetwith him and a committee from Local 1592 to discuss grievances and certainlayoffs which had taken place late in December. Gedon informed Ferrara thathe was under instructions from President De Angelis not to meet Ferrara and acommittee under any circumstances ; that he would not meet a committee repre-senting the employees in Local 1592; but that he would meet Ferrara alone.Ferrara refused to meet Gedon under these conditions.Gedon stated that hewould contact President De Angelis who was in Baltimore, Maryland, andrecheck the latter's position ; on the following day, Gedon reaffirmed his posi-tion of the previous day in a telephone conversation with Ferrara 2°There appears to have been no. material communication between the partiesthereafter until April 25, 1949, when the following letter, signed by Ferrara asinternational representative of the Union, was sent to Respondent.The International Brotherhood of Electrical Workers (A. F. of L.) isagain requesting the General Armature and Manufacturing Company toenter collective bargaining negotiations, looking towards the consummationof a collective bargaining agreement covering wages, hours and workingconditions.I am hereby suggesting a meeting, within five (5) days of the above date,to discuss the above matter. If you are unable to meet within the timespecified, kindly set a date at your convenience, but not to exceed ten (10)days.Your cooperation in this behalf would enhance the establishment of goodrelations between the General Armature and Manufacturing Company andthe International Brotherhood -of Electrical Workers (A. F. of L.).On May .3, 1949, Respondent's attorney, Marvin C. Wahl, sent the followingletter to Ferrara in reply :Your letter of April 25 to General Armature & Manufacturing Companyhas been referred to me for reply.In view of the withdrawal of the unfair labor practice charges involvingalleged discrimination," the Company will review its position with referenceto your request, and accordingly, I am planning to meet with the Companyofficials in Lock Haven within the very near future. I have advised theNational Labor Relations Board attorney in Pittsburgh that I will give hima definite statement on the Company's intentions no later than May 18 andpossibly sooner.I have advised the National Labor Relations Board attorney that theCompany will not see any purpose in reviewing its position if the NationalLabor Relations Board issues a complaint prior to that date.R0Findings herein are based upon the testimony of Ferrara which is substantially sup-ported by that of Gedon. It also appears that at about this time Henry Steibing, Ferrara'sassistant in the organizational campaign,telephoned Gedon on this topic of a meeting.There is a conflict between Steibing and Gedon concerning whether the former used stronglanguage to Gedon on this occasion as the latter claimed and as Steibing denied. It isdeemed unnecessary to resolve the conflict, inasmuch as a resolution thereof will shed nolight and has no bearing upon the principal issue herein.n Respondent's brief indicates that the original charge in this proceeding also alleged aviolation of Section 8 (a) (3) of the Act which was dropped in the amended charge. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn other words,the Company will, in good faith, review the issue involvedand arrive at a decision,which I shallbe pleasedto communicate to theNational Labor Relations Board and to you.On May 18, 1949,Respondent'sattorneysent the following telegram to theRegional Director for the Sixth Region and also sent a copy to Ferrara :RE CASE NO. 6-CA-146,WISIITO ADVISE THAT POSITION OFGENERAL ARMATURE & MANUFACTURING COMPANY REMAINSUNCHANGED.2.Contentions and conclusionsRespondent contends firstly that the request for recognition by the Union onDecember 14, 1948, was improper, illegal, and invalid because the contract pro-posals submitted for Respondent's consideration stated as follows in Article IIthereof :Sec. 3. All employees in the bargaining unit must become members ofLocal 1592 of the International Brotherhood of Electrical Workers affiliatedwith the American Federation of Labor, and must maintain membership ingood standing in the Union as a condition of employment.Sec. 4. New employees must become members of the Union within thirty(30) days from the date of hire and must maintain membership in goodstanding as a condition of employment.****sSec. 6. Any employees failing to be in compliance with this provision shall,within one (1) week from date of notice sent by the Union to the companybe discharged from the employment of the Company.It is contended by Respondent that these proposals include at the very leasta union-shop provision, that a request for such an agreement absent authorizationby an election under Section 9 (e) (1) of the Act is illegal, and that as a resultthe Union never submitted to Respondent a valid demand for recognition uponwhich a refusal to bargain can be bottomed.Obviously, Respondent is correct when it claims that the clauses in questionprovide, in essence, for a union shop and it is also true that there is no evidenceof a ballot having been taken under Section 9 (e) (1) of the Act. This conten-tion, however, overlooks the fact that in his letter of December 29, 1948, Respond-ent's attorney based his refusal to recognize the Union solely on the ground thatthe certification by the Regional Director was contrary to law and of no forceor effect.At no point did he base Respondent's refusal to recognize the Union onthe ground raised before the undersigned, nor is there any evidence that such acontention was ever raised with the Union. In fact, President De Angelis testi-fied that he had not raised the issue or authorized Gedon to do so.Consequently,Respondent is shifting its defense and is attempting to place reliance on a con-tention not heretofore advanced to the Union as a basis for not recognizing orbargaining with it"Furthermore, this proposed contract was only a proposal which was submittedexpressly for Respondent's "consideration, approval and signature."There is22Farrara testified that Geden in commenting at a later date on the letter of December29, stated that the proposed contract was too "exacting"; this was denied by Gedon. As thepolicy expressed in the letter was formulated by Respondent's counsel and not by Gedon, aswas also the case with the letter of May 3 and the wire of May 18, 1949, a resolution ofthe conflict would not clarify the basic issue herein. GENERAL ARMATURE& MANUFACTURING CO.679absolutely no evidence that the Union had ever indicated to Respondent that itwould insist upon the inclusion of this clause in any final agreement which might.be signed, for Respondent had never discussed recognition or a contract with theUnion, let alone discuss this particular proposal.Nor for that matter is therean iota of evidence from any other source that the Union was rigidly demandingthe inclusion of this or a similar type of clause in any contract which might besigned.Thus, in the letter sent by Ferrara on April 25, 1949, to Respondent, heasked only that Respondent "enter collective bargaining negotiations, lookingtowards the consummation ofacollectivebargainingagreement. . . .(Emphasis supplied.)The undersigned accordingly finds that the clauses in question were part ofa contract proposal submitted to Respondent by the Union, that Respondentnever protested the inclusion of these or similar clauses in a contract,and thatthe Union never as much as indicated that it would insist upon these orsimilarclauses. It is clear on the record that the subject was at the very least one whichwas open for bargaining had Respondent chosen to discuss it, and as appearsabove, Respondent never submitted a counterproposal ; in fact it refused to do;so.Any other doubts that Respondent might have had, for that matter, wouldclearly have been resolved by Ferrara's letter of April 25, 1949, which expressesonly a request to enter collective bargaining negotiations looking towards theconsummation of a collective bargaing agreement, and makes absolutely nomention of the agreement submitted in December 1948. In view of the above,this contention of Respondent is rejected"It is accordingly found that upon the foregoing pattern of conduct, includingRespondent's refusal on December 29, 194S, to recognize the certification ofrepresentatives by the Regional Director, the refusal in January to meet withthe representative of the Union, and the refusal on May 3 and May 18, 1949, toenter into collective bargaining negotiations with the Union .24Respondent hasrefused and is refusing to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit, and has thereby inter-fered with, restrained, and coerced its employees in the exercise of the rights.guaranteedin Section7 of the Act.Iv.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section III, above, occurring in^eonnection with the operations of Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill be recommended that Respondent cease and desist therefrom and that ittake certain affirmative action designed to effectuate the policies of the Act.23For that matter the Board has decided that it isnotillegal for an employer and a,union to enter into a contract providing for a union shop if it further provides that theunion-shop clause shall not become effective until a union-shop authorization election hasbeen held under Section 9 (e) (1) of the Act.Schaefer Body Inc.,85 NLRB 195, 24L. R. R.Al. 1381.74 It is clear and the undersigned finds that by the letter of May 3 and the telegram ofMay 18, 1949,counsel for Respondent rejected Ferrara's request of April 25, 1949,for ameeting to discuss a collective bargaining agreement. 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving also found-that the Union represented and represents a majority ofthe employees in the appropriate unit and that Respondent has refused tobargain collectively with it, the undersigned will recommend that Respondent,upon request,bargain collectively with the Union2°Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, A. F. L., is a labor organ-ization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of Respondent at its plants atLock Haven and Mill Hall,Pennsylvania,including truck drivers,but exclud-ing office, clerical,and custodial employees,section chiefs,assistant sectionchiefs,watchmen,and guards,and professional employees and supervisors, asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3. International Brotherhood of Electrical Workers, A. F. L., was, on Septem-ber 16, 1948, and at all times thereafter has been, the exclusive representativeof all employees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on December 29, 1948, and at all times thereafter to bargaincollectivelywith International Brotherhood of Electrical Workers, A. F. L.,as the exclusive representative of its employees in the aforesaid appropriateunit, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) of the Act.5.By the aforesaid refusal to bargain, Respondent has interfered with, re-strained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act,and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Respondent,General Armature&ManufacturingCo., Lock Haven, Pennsylvania,and its officers, agents, successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brotherhood of Elec-tricalWorkers, A. F. L., as the exclusive representative of all production andmaintenance employees employed at Respondent'sLock Haven and Mill Hall,Pennsylvania,plants, including truck drivers,but excluding office, clerical, andcustodial employees,section chiefs,assistant section chiefs,watchmen, andguards, and professional employees and supervisors,as defined in the Act ; and(b) In any manner interfering with the efforts of International Brotherhoodof ElectricalWorkers, A.F. L., to bargain collectively with it in behalf ofthe employees in the aforesaid appropriate unit.25 Inasmuch as only International Brotherhood of Electrical Workers,A. F. L., has beencertified as the bargaining representative of Respondent's employees,the order to bargainwill be directed solely to that,labor organization. GENERAL ARMATURE & MANUFACTURING CO.681.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brotherhood ofElectricalWorkers, A. F. L., as the exclusive representative of all employeesin the above-described unit, with respect to wages, rates of pay, hours of em-ployment, or other conditions of empoyment, and if an understanding is reached,embody such understanding in a signed agreement ;(b)Post at its plants at Lock Haven and Mill Hall, Pennsylvania, copies of'the notice attached hereto and marked Appendix A. Copies of said notice, tobe furnished by the Regional Director for the Sixth Region, shall, after being dulysigned by Respondent's representative, be posted by Respondent immediately-upon receipt thereof, and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicious places, including all places where notices to.employees are customarily posted.Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Sixth Region in writing within twenty(20) days from the date of receipt of this Intermediate Report what steps Respondent has taken to comply herewith.It is also recommended, unless on or before twenty (20) days from the date-of receipt of this Intermediate Report Respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, the-National Labor Relations Board issue an order requiring Respondent to takethe aforesaid action.As provided, in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding:(including rulings upon all motions or objections) as he relies upon, together'with the original and six copies of a brief in support thereof ; and any partymay, within the same period, file an original and. six copies of a brief in supportof the Intermediate Report. Immediately upon the filing of such statement of'exceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shalldesignate by precise citation the portions of the record relied upon and shallbe legibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall be-promptly made as required by Section 203.85. As further provided in saidSection 203.46 should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 31st day of October 1949.MARTIN S. BENNETT,Trial Examiner. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To ALL EMPLOYERSPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL BARGAIN collectively upon request with INTERNATIONAL BROTHER-HOOD OF ELECTRICAL Woiu ERs, A. F.L.,as the exclusive representative ofall employees in the'bargaining unit described herein with respect to wages,rates of pay,hours of employment,or other terms or conditions of employ-ment and, if an understanding is reached,embody such understanding in asigned agreement.The bargaining unit is:All production and maintenance employees at our Lock Haven and MillHall plants,including truck drivers but excluding office, clerical,and cus-todial employees,section chiefs,assistant section chiefs,watchmen, andguards, and professional employees and supervisors,as defined in the Na-tional Labor Relations Act.WE WILL NOT in any manner interfere with the efforts of the above-namedunion to bargain collectively with us,or refuse to bargain with said unionas the exclusive representative of the employees in the bargaining unit setforth above.GENERAL ARMATURE & MANUFACTURING CO.Employer.Dated ------------------BY ---------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date hereof,and must not be altered,defaced, or covered by any other material.